Title: To Benjamin Franklin from Jonathan Belcher, 18 December 1751
From: Belcher, Jonathan
To: Franklin, Benjamin


Sir
Eliz: Town (NJ) December 18: 1751
I duly received your kind Letter of 28: of Novr. with the Directions about the Electrical Operation and the box with the Electrical Apparatus came to my hands the 16: Currant and I am sorry to Inform you that when I came to open it the Glass Globe was broke all to pieces I suppose by the rough Conveyance of it (in a Waggon) from Burlington hither. This is a great misfortune to me in the delay of what I desired to be done. I have tryed to get another at New York without Success. Can you Sir, put me into any method to repair it?
I give you a great many thanks for your kindness in this matter while I am Ashamed to give you so much trouble and remain with my best respects to yourself and Mrs. Franklin Sir Your Assured Friend and Servant.
Mr. Franklin
